DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
 Claim Interpretation
	The amended limitation requires that the reservoir texture is open towards the edges of the flexible stamp. The reservoir texture volume is interpreted to mean the volume of the reservoir texture including the volume of the opening up to the edge of the flexible stamp. 
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Valerie Friedrich on 3/10/2022.
The application has been amended as follows: 
Withdrawn claims 7-16 are canceled.
Allowable Subject Matter
Claims 1-3, 5, and 17 are allowed.

WUISTER teaches a moat structure that prevents overflow of material into certain areas of a plate. Previously the examiner interpreted the moat structure to be a reservoir texture (collecting material effectively controlling overflow). Applicant’s amendment requires that the reservoir texture (into which excess material is guided) is open towards the edges of the flexible stamp. WUISTER is analogous to a waffle maker in which excess material can be collected in a reservoir pattern at the outer surface, but with no opening to the edge, the overflow of batter from the reservoir occurs at any/all edges to create a mess. The examiner could find no indication that the moat structure of WUISTER includes an opening to the edge of the substrate. Accordingly, the reservoir texture facilitates the collection of excess material and has the structure to directs the flow. As applicant points out in the Remarks, the redirection and control of the flow in the invention is different from merely collecting overflow material in a moat (reservoir/basin).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/           Primary Examiner, Art Unit 1712